Exhibit 10.64

Execution Copy

SIXTH LOAN MODIFICATION AGREEMENT

THIS SIXTH LOAN MODIFICATION AGREEMENT (this “Agreement” or this “Modification”)
is made as of the      day of November, 2008 but effective as of the Effective
Date (defined below), by and among: COMSTOCK HOMEBUILDING COMPANIES, INC., a
Delaware corporation (the “Borrower,” whether one or more) and BANK OF AMERICA,
N.A., a national banking association, its successors and assigns (the “Lender”).

RECITALS:

WHEREAS, pursuant to the terms of that certain Revolving Line of Credit Note
dated as of February 22, 2006, by and between Borrower and Lender (and as the
same may be further modified, renewed, supplemented or restated, the “Note”),
Lender made a loan (the “Loan”) to Borrower in the original principal amount of
Fifteen Million and No/100 Dollars ($15,000,000.00), as evidenced by the Note;

WHEREAS, pursuant to that certain Loan Modification Agreement dated August 22,
2006 (the “First Loan Modification”), Borrower and Lender agreed to modify the
Loan to, among other things, (i) reduce the maximum outstanding principal amount
of the Loan to Ten Million and No/100 Dollars ($10,000,000.00); (ii) extend the
Maturity Date of the Loan to November 22, 2006 and (iii) make certain other
changes in connection with the Loan;

WHEREAS, pursuant to the terms of that certain Second Loan Modification
Agreement dated as of November 22, 2006 (the “Second Loan Modification”),
Borrower and Lender agreed to, among other things, (i) state that no further
advances could be made under the Loan; (ii) reduce the maximum outstanding
principal amount of the Loan to Five Million and No/100 Dollars ($5,000,000.00);
(iii) extend the Maturity Date of the Loan to December 28, 2007; (iv) modify the
payment terms of the Loan; and (v) and make certain other changes in connection
with the Loan;

WHEREAS, pursuant to the terms of that certain Third Loan Modification Agreement
dated June 28, 2007 (the “Third Loan Modification”), Borrower and Lender agreed
to, among other things, (i) extend the Maturity Date of the Loan and (ii) modify
the payment terms of the Loan (the “Third Modification Agreement”);

WHEREAS, in consideration of Lender entering into, among other things, the Third
Modification Agreement, Highland Avenue (as hereinafter defined) and Homes of
Atlanta (as hereinafter defined) agreed, pursuant to the terms of certain
modification agreements dated June 28, 2007 to secure the Loan with the Highland
Property (as hereinafter defined) and the Atlanta Property (as hereinafter
defined);

WHEREAS, pursuant to the terms of that certain Fourth Modification Agreement
dated December 27, 2007 (the “Fourth Loan Modification”), Borrower and Lender
agreed to modify certain payment terms of the Loan;

WHEREAS, pursuant to the terms of that certain Fifth Modification Agreement
dated February 27, 2008 (the “Fifth Loan Modification”), Borrower and Lender
agreed to modify certain payment terms of the Loan;

 

Page 1



--------------------------------------------------------------------------------

WHEREAS, the outstanding principal balance under the Loan as of the date hereof
is Three Million One Hundred Twenty Thousand and No/100 Dollars ($3,120,000.00);

WHEREAS Lender last received a loan payment from Borrower on May 28, 2008, and
interest on the Loan has continued to accrue from and after such date;

WHEREAS, in addition to being the holder of the Loan, Lender is also currently
the holder of: (i) a certain loan made by Lender to Highland Avenue Properties,
LLC (“Highland Avenue”) in the original principal amount of Four Million Eight
Hundred Fifty One Thousand Two Hundred Thirty-Five and No/100 Dollars
($4,851,235.00) (as the same has been or may be amended, renewed, supplemented
or restated from time to time, the “Highland Loan”) which Highland Loan is
secured by, among other things, certain property located in Atlanta, Georgia
(the “Highland Property”) and (ii) a certain loan made by Lender to Comstock
Homes of Atlanta, LLC (“Homes of Atlanta”) in the original principal amount of
Seven Million Five Hundred Thousand and No/100 Dollars ($7,500,000.00)) (as the
same has been or may be amended, renewed, supplemented or restated from time to
time, the “Atlanta Loan”) which Atlanta Loan is secured by, among other things,
certain property located in Jackson County and Paulding County, Georgia (the
“Atlanta Property”);

WHEREAS, Borrower, Highland Avenue, Homes of Atlanta and Lender have all entered
into that certain Forbearance and Conditional Release Agreement (the
“Forbearance Agreement”) dated as of the date hereof, whereby Lender has agreed
to release Borrower, Highland Avenue and Homes of Atlanta from their obligations
under the Highland Loan and Atlanta Loan, and forbear from the exercise of its
right and remedies against Borrower, Highland Avenue and Homes of Atlanta under
such loans;

WHEREAS, at the request of the Borrower, Lender has agreed to, among other
things, modify certain payment terms of the Loan and extend the Maturity Date of
the Loan;

WHEREAS, Borrower’s obligations under the Note and the other Loan Documents
(hereinafter defined) are hereinafter collectively called the “Obligations”; the
Note and all other documents and any modification agreement previously, now or
hereafter executed and delivered to evidence, secure, guarantee, or in
connection with, the Obligations, as the same has been or may be amended,
renewed, extended, amended, supplemented or restated, are hereinafter
collectively called the “Loan Documents”; and all liens, security interests,
assignments, superior titles, rights, remedies, powers, equities and priorities
securing the Note or providing recourse to Lender with respect thereto, are
hereinafter collectively called the “Liens”; and

WHEREAS, Borrower and Lender agree that this Agreement shall only become
effective upon Lender’s successful foreclosure of the Security Deeds (as defined
in the Forbearance Agreement) in accordance with the terms of the Forbearance
Agreement, including Borrower, Highland Avenue and Homes of Atlanta (or any
person acting directly or indirectly on behalf thereof) refraining from taking
any action that would prevent or hinder Lender from carrying out and completing
the foreclosure of the Security Deeds in accordance therewith (the “Effective
Date”).

NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by all parties, the parties agree as follows:

1. Recitals. The recitals set forth above are a material part of this Agreement,
and are incorporated herein as if restated in full.

 

Page 2



--------------------------------------------------------------------------------

2. Definitions. All capitalized terms herein, unless otherwise defined herein,
shall have the same meaning ascribed to such terms as in the Loan Documents.

3. Interest Rate. Interest on the Loan shall continue to accrue in accordance
with the terms of the Note, including and without limitation, the following
provisions:

The unpaid principal balance of this Note from day to day outstanding which is
not past due, shall bear interest at a rate equal to the “Stated Rate”
(hereinafter defined) computed on the “Annual Basis” (hereinafter defined). As
used herein, the term “Stated Rate” means a fluctuating rate of interest equal
to the BBA LIBOR Daily Floating Rate (hereinafter defined) plus Two Hundred
Twenty (220) basis points per annum. The Stated Rate shall change with each
change in the BBA LIBOR Daily Floating Rate as of the date of any such change,
without any requirement that the Lender provide notice to the Borrower. As used
herein (i) the term “Annual Basis” means computation of interest for the actual
number of days elapsed and as if each year were composed of 360 days, and
(ii) the term “BBA LIBOR Daily Floating Rate” shall mean a fluctuating rate of
interest per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as selected by Lender from time to time) as
determined for each Business Day at approximately 11:00 a.m. London time two
(2) London Banking Days prior to the date in question, for U.S. Dollar deposits
(for delivery on the first day of such interest period) with a one month term,
as adjusted from time to time in Lender’s sole discretion for governmental
reserve requirements, deposit insurance assessment rates and other regulatory
costs. If such rate is not available at such time for any reason, then a
comparable rate will be reasonably selected by Lender. “Business Day” shall mean
a day on which Lender is open for the conduct of substantially all of its
banking business at its office in the city in which this Note is payable
(excluding Saturdays and Sundays). A “London Banking Day” is a day on which
banks in London are open for business and dealing in offshore dollars.

If Lender determines that no adequate basis exists for determining the BBA LIBOR
Daily Floating Rate, or that any applicable law or regulation or compliance
therewith by Lender prohibits or restricts or makes impossible the charging of
interest based on the BBA LIBOR Daily Floating Rate and Lender so notifies
Borrower, then until Lender notifies Borrower that the circumstances giving rise
to such suspension no longer exist, interest shall accrue and be payable on the
unpaid principal balance of this Note from the date Lender so notifies Borrower
until the Maturity Date of this Note (whether by acceleration, declaration,
extension or otherwise) at a fluctuating rate of interest equal to the Prime
Rate of Lender computed on the Annual Basis. As used herein, (i) the term
“Annual Basis” means computation of interest for the actual number of days
elapsed and as if each year were composed of 360 days and (ii) the term “Prime
Rate” means, on any day, the rate of interest per annum then most recently
established by Lender as its “prime rate.” Any such rate is a general reference
rate of interest, may not be related to any other rate, and may not be the
lowest or best rate actually charged by Lender to any customer or a favored rate
and may not correspond with future increases or decreases in interest rates
charged by other lenders or market rates in general, and that Lender may make
various business or other loans at rates of interest having no relationship to
such rate. Each time the Prime Rate changes, the

 

Page 3



--------------------------------------------------------------------------------

per annum rate of interest on this Note shall change immediately and
contemporaneously with such change in the Prime Rate. If Lender (including any
subsequent holder of this Note) ceases to exist or to establish or publish a
prime rate from which the Prime Rate is then determined, the applicable variable
rate from which the Prime Rate is determined thereafter shall be instead the
prime rate reported in The Wall Street Journal (or the average prime rate if a
high and a low prime rate are therein reported), and the Prime Rate shall change
without notice with each change in such prime rate as of the date such change is
reported.

4. Maturity. All of the Obligations, including (without limitation) all
outstanding principal, accrued and unpaid interest, outstanding late charges,
unpaid fees, and all other amounts outstanding under the Note and the other Loan
Documents, shall be due and payable in full on December 28, 2018 (the “Maturity
Date”). The Maturity Date may not be further extended by the Borrower. All
amounts due under the Loan are due in full on the Maturity Date. All references
to the Maturity Date contained in the Loan Documents shall refer to the Maturity
Date as defined in this Agreement.

5. Payments. Payments of principal and interest under the Loan shall be due and
payable as follows:

(a) No payments of principal or interest shall be due prior to January 28, 2010
(“First Interest Payment Date”).

(b) On the First Interest Payment Date, Borrower shall make a payment of all
then accrued and unpaid interest on the Loan at the Stated Rate;

(c) On February 28, 2010 and on the 28th of each month thereafter (each such
date, a “Payment Date”) through and including Maturity Date, Borrower shall make
monthly payments of all accrued and unpaid interest on the Loan at the Stated
Rate.

(d) Commencing January 28, 2012 and continuing on each and every successive
Payment Date thereafter through November 28, 2018, in addition to monthly
payments of interest, Borrower shall make consecutive monthly payments of
principal in the amount of Thirty-Seven Thousand One Hundred Forty Two and
 86/100 Dollars ($37,142.86) each.

(e) On the Maturity Date, Borrower shall pay the entire outstanding principal
balance of the Loan, together with all accrued but unpaid interest thereon at
the Stated Rate, and all other amounts due under this Agreement or any other
Loan Document.

6. Modification Fees. Borrower shall pay a modification fee to the Lender in
connection with this Modification in the amount of Four Hundred Ninety-One
Thousand Nine Hundred Eighty-Eight and No/100 Dollars ($491,988.00) (the “Sixth
Loan Modification Fee”), which fee shall accrue interest at the Stated Rate from
the date hereof until paid in full. The Sixth Loan Modification Fee shall be due
and payable as follows:

(a) On the First Interest Payment Date, Borrower shall make a payment of all
then accrued and unpaid interest on the Sixth Loan Modification Fee.

(b) On each and every successive Payment Date thereafter through and including
the Maturity Date, Borrower shall make monthly payments of all accrued and
unpaid interest on the Sixth Loan Modification Fee.

 

Page 4



--------------------------------------------------------------------------------

(c) Commencing January 28, 2012 and continuing on each and every successive
Payment Date thereafter through November 28, 2018, in addition to monthly
payments of interest on the Sixth Loan Modification Fee, Borrower shall make
monthly payments of a portion of the Sixth Loan Modification Fee in the amount
of Five Thousand Eight Hundred Fifty-Seven and  00/100 Dollars ($5,857.00) each.

(d) On the Maturity Date, Borrower shall pay the entire unpaid balance of the
Sixth Loan Modification Fee, together with all accrued but unpaid interest
thereon at the Stated Rate.

7. Past Due Rate. Any principal of, and to the extent permitted by applicable
law, any interest on such principal, and any other sum payable hereunder, which
is not paid when due, including, without limitation, the Sixth Loan Modification
Fee, shall bear interest from the date due and payable until paid, payable on
demand, at a rate per annum (the “Past Due Rate”) equal to the Stated Rate plus
four percent (4%).

8. Late Charges. If Borrower fails to make any payment under the terms of the
Loan as modified herein within fifteen (15) days after the date such payment is
due, including and without limitation, the Sixth Loan Modification Fee, Borrower
shall pay to Lender on demand a late charge equal to four percent (4%) of such
payment. Such fifteen (15) day period shall not be construed as in any way
extending the due date of any payment. The “late charge” is imposed for the
purpose of defraying the expenses of the Lender incident to handling such
delinquent payment. This charge shall be in addition to, and not in lieu of, the
Past Due Rate and any other remedy Lender may have, whether authorized herein or
by law, and is in addition to any fees and charges of any agents or attorneys
which Lender may employ upon the occurrence of a Default.

9. Default Upon the occurrence of any default under the Loan that is not cured
within any applicable cure period, at Lender’s election, the full principal
amount of the Loan together with all accrued and unpaid interest thereon and the
full Sixth Loan Modification Fee, together with all accrued and unpaid interest
thereon and any applicable fees as set forth herein or in any of the other Loan
Documents, shall be immediately due and payable in full.

10. Borrower’s Representations and Warranties. The Borrower hereby represents
and warrants that: (a) the execution and delivery of this Agreement does not
contravene, result in a breach of, or constitute a default under, any deed of
trust, loan agreement, indenture or other contract or agreement to which
Borrower is a party or by which Borrower or any of its properties may be bound
(nor would such execution and delivery constitute such a default with the
passage of time or the giving of notice or both), and does not violate or
contravene any law, order, decree, rule, regulation or restriction to which
Borrower or any of Borrower’s property is subject; (b) this Agreement
constitutes the legal, valid and binding obligations of Borrower enforceable in
accordance with its terms; (c) the execution and delivery of, and performance
under, this Agreement are within Borrower’s power and authority without the
joinder or consent of any other party and have been duly authorized by all
requisite action, and are not in contravention of any law, or of any indenture,
agreement or undertaking to which Borrower is a party or by which it is bound;
(d) there are no offsets, claims or defenses with respect to the Obligations;
and (e) Borrower is duly organized and legally existing under the laws of the
state of its organization and is duly qualified to do business in the
Commonwealth of Virginia. Except as set forth on Exhibit A hereto or otherwise
disclosed in its public filings from time to time, the Borrower further
represents and warrants that

 

Page 5



--------------------------------------------------------------------------------

there is no material suit, judicial or administrative action, claim,
investigation, inquiry, proceeding or demand pending (or, to Borrower’s
knowledge, threatened) against (i) Borrower, or (ii) which affects title to any
of Borrower’s property or the Borrower’s title to any of Borrower’s property, or
(iii) which affects the validity enforceability or priority of any of the Loan
Documents. Borrower agrees to indemnify and hold the Lender harmless against any
loss, claim damage, liability or expense (including, without limitation,
attorneys’ fees) incurred as a result of any representation or warranty made by
Borrower herein which proves to be untrue or inaccurate in any respect, and any
such occurrence shall constitute a default under the Loan Documents.

11. Renewal; Lien Continuation; No Novation. Borrower hereby renews the
Obligations and promises to pay and perform all Obligations as modified by this
Agreement. All Obligations evidenced by the Note are hereby ratified and
confirmed as valid, subsisting and the Liens are hereby ratified and confirmed
as valid, subsisting and securing the Obligations, as modified hereby. Nothing
herein shall in any manner diminish, impair, waive or extinguish the Note, the
Obligations or the Liens. The execution and delivery of this Agreement shall not
constitute a novation of the debt evidenced and secured by the Loan Documents.

12. Expenses. Borrower shall pay all costs and expenses of all title work, title
and related searches in the public records, escrow fees, recording taxes,
mortgage taxes and other document and intangible taxes and the cost of any other
reports or tests deemed necessary by Lender in connection with (i) this
Agreement or (ii) the restructuring of the Loan.

13. Authorization. At the time of execution of this Agreement, Borrower shall,
if and to the extent requested by Lender, deliver to Lender (a) an opinion of
Borrower’s counsel dated the date hereof, in form and substance satisfactory to
Lender, that this Agreement has been duly authorized, executed and delivered by
Borrower and is binding on, and enforceable against, the Borrower in accordance
with its terms; and (b) such other evidence of due authorization and execution
by the Borrower as the Lender may require.

14. Further Assurances. The Borrower agrees to execute and deliver to the
Lender, promptly upon request from Lender, such additional documents as may be
necessary or appropriate to consummate the transactions contemplated herein or
to perfect, or continue the perfection of, the Liens.

15. No Defenses. Borrower represents and warrants that Borrower has no claims,
actions, causes of action, defenses, counterclaims or setoffs of any kind or
nature which Borrower can assert against Lender in connection with the making,
closing, administration, collection or enforcement by Lender of the Loan
Documents, this Agreement or any related agreements.

16. No Waiver by Lender. Borrower acknowledges and agrees that the execution of
this Agreement by the Lender is not intended nor shall it be construed as (a) an
actual or implied waiver of any, default under the Note, any Deed to Secure Debt
which encumbers the Highland Property or the Atlanta Property or any other Loan
Document, or (b) an actual or implied waiver of any condition or obligation
imposed upon the Borrower pursuant to the Note, any Deed to Secure Debt which
encumbers the Highland Property or the Atlanta Property or any other Loan
Document.

17. Borrower’s Performance. If Borrower should fail to comply with any of the
agreements, covenants or obligations of the Borrower under this or any other
Loan Document, then Lender (in Borrower’s name or in its own name) may, but is
under no obligation to, perform them or

 

Page 6



--------------------------------------------------------------------------------

cause them to be performed for the account of Borrower at Borrower’s sole
expense. Any and all expenses thus incurred or paid by Lender shall be
Borrower’s demand obligations to Lender and shall bear interest, from the date
of Lender’s payment of any such obligation or expense for Borrower’s account
until the date on which Borrower repays it to Lender, at the default rate of
interest set forth in the Note. Upon making any such payment or incurring any
such expense, Lender shall be fully subrogated to all of the rights of the
person or entity receiving such payment. Any amounts owing by Borrower to Lender
pursuant to this provision or any other provision of this Agreement shall
automatically and without notice constitute a portion of the Obligations
evidenced by the Note secured by any Deed to Secure Debt which encumbers the
Highland Property or the Atlanta Property and the other Loan Documents. The
amount and nature of any such expense and the time when paid shall be fully
established by the affidavit of Lender or any of Lender’s officers or agents.

18. Release. Upon the Effective Date, and in consideration of Lender’s entering
into this Agreement, Borrower, for itself and its affiliates, heirs, executors,
successors and assigns, hereby fully and forever release, relinquish, discharge,
settle and compromise any and all claims, cross-claims, counterclaims, causes,
damages and actions of every kind and character, and all suits, costs, damages,
expenses, compensation and liabilities of every kind, character and description,
whether direct or indirect, known or unknown, in law or in equity, which it has,
had, may have, or will have against Lender, and/or any of its affiliates,
parents, directors, agents, representatives, officers, employees, attorneys,
consultants, or contractors (collectively, the “Lender Parties”) on account of,
arising, or resulting from, or in any manner incidental to, any and every thing
or event occurring or failing to occur at any time in the past up to and
including the Effective Date hereof, including, without limitation, any claims
relating to the Loan, the Loan Documents, this Agreement, any act and event
relating to Lender’s administration of the Loans or any other obligations
related thereto, any other transaction contemplated by this Agreement, and any
act and event at any time in the past up to and including the Effective Date
hereof, relating to any Lender Parties (collectively, the “Claims”). In
addition, Borrower covenants not to sue any of the Lender Parties on account of
any Claims.

19. Miscellaneous. To the extent of any conflict between the Note (or any
earlier modification of it) and this Agreement, this Agreement shall control.
Except as hereby expressly modified, all terms of the Note and all other Loan
Documents (as any of them may have been previously modified by any written
agreement) remain in full force and effect. This Agreement (a) shall bind and
benefit the parties hereto and their respective heirs, beneficiaries,
administrators, executors, receivers, trustees, successors and assigns
(provided, however, no party other than the Lender shall assign its rights
hereunder without the prior written consent of the Lender); (b) may be modified
or amended only by a writing signed by the Lender and the Borrower; (c) SHALL BE
GOVERNED BY (INCLUDING BUT NOT LIMITED TO ITS VALIDITY, ENFORCEMENT AND
INTERPRETATION) THE LAWS OF THE COMMONWEALTH OF VIRGINIA AND UNITED STATES
FEDERAL LAW; (d) may be executed in several counterparts, and by the parties
hereto on separate counterparts, and each counterpart, when executed and
delivered, shall constitute an original agreement enforceable against all who
signed it without production of or accounting for any other counterpart, and all
separate counterparts shall constitute the same agreement; and (e) embodies the
entire agreement and understanding between the parties with respect to
modifications of documents provided for herein and supersedes all prior
conflicting or inconsistent agreements, consents and understandings relating to
such subject matter. “Borrower” shall include, in their individual capacities
and jointly, all parties hereinabove named as the Borrower. The duties,
covenants, conditions, obligations, and warranties of the Borrower in this
Agreement shall be joint

 

Page 7



--------------------------------------------------------------------------------

and several obligations of the Borrower and, if more than one, of each party
named as the Borrower hereinabove, and each such party’s heirs, legal
representatives, successors and assigns. If any Borrower is a corporation,
partnership or other legal entity, the Borrower and the person or persons
signing for it represent and warrant to the Lender that this Agreement is duly
executed, acknowledged and delivered by the Borrower’s duly authorized
representatives. Whenever used herein, the singular number shall include the
plural and the plural the singular, and any gender shall be applicable to all
genders. The use of the words “herein”, “hereof”, “hereunder” and other similar
compounds of the word “here” shall refer to this entire Agreement and not to any
particular section, paragraph or provision. The headings in this Agreement shall
be accorded no significance in interpreting it.

20. Financing Statements. Borrower authorizes the Lender, from time to time and
without expense to the Lender, to file in such filing office or offices as the
Lender may select, any financing statements and extensions, renewals or
amendments thereof, naming the Borrower as debtor and in such form as the Lender
may require, in order to further evidence or perfect Lender’s security interests
granted pursuant to the Loan Documents.

[Signatures to Follow On Next Page]

 

Page 8



--------------------------------------------------------------------------------

EXECUTED ON THE DATE OR DATES OF THE ACKNOWLEDGMENTS HEREOF, BUT EFFECTIVE AS OF
THE DATE FIRST STATED IN THIS AGREEMENT.

 

WITNESS:     BORROWER:    

COMSTOCK HOMEBUILDING COMPANIES, INC.,

a Delaware corporation

 

    By:  

 

Print Name:     Print Name:     Print Title:

[SEAL]

 

COMMONWEALTH OF VIRGINIA    )       )    ss: COUNTY OF
                                    )   

I,                                                              , a Notary
Public in and for the aforesaid said jurisdiction, do hereby certify that
                                        , who is personally well known to me as
(or satisfactorily proven to me to be) the person who signed the foregoing
instrument executed this      day of                     , 2008, personally
appeared before me in said jurisdiction and acknowledged that he is the
                                         of COMSTOCK HOMEBUILDING COMPANIES,
INC., a Delaware corporation which is a party to the foregoing instrument; that
he has been duly authorized to execute and deliver the foregoing instrument for
the purposes therein contained and that the same is his act and deed and the act
and deed of COMSTOCK HOMEBUILDING COMPANIES, INC., a Delaware corporation.

IN WITNESS WHEREOF, I have set my hand and Notarial Seal, this      day of
                    , 2008.

 

 

 

  Notary Public (SEAL)     My Commission expires:  

 

[signatures continue on the next page]

 

Page 9



--------------------------------------------------------------------------------

WITNESS:     LENDER:         BANK OF AMERICA, N.A.

 

    By:  

 

Print Name:     Print Name:     Print Title:

[CORPORATE SEAL]

 

STATE OF CONNECTICUT    )       )    ss: COUNTY OF FAIRFIELD    )   

I,                                                              , a Notary
Public in and for the aforesaid said jurisdiction, do hereby certify that
                                        , who is personally well known to me as
(or satisfactorily proven to me to be) the person who signed the foregoing
instrument executed this      day of                     , 2008, personally
appeared before me in said jurisdiction and acknowledged that he is the
                                         of BANK OF AMERICA, N.A., a national
banking association; that he has been duly authorized to execute and deliver the
foregoing instrument for the purposes therein contained and that the same is his
act and deed and the act and deed of BANK OF AMERICA, N.A.

IN WITNESS WHEREOF, I have set my hand and Notarial Seal, this      day of
                    , 2008.

 

 

 

  Notary Public (SEAL)     My Commission expires:  

 

 

Page 10